DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically, a system/method for utilizing a system comprising “a user interface configured to receive, from a user, an adjudication including an episode characterization characterizing a presented medical event episode; a memory circuit configured to store a one-to-one mapping between episode characterizations and detection algorithms for detecting a medical event having respective episode characterizations, wherein the one-to-one mapping maps each of the episode characterizations to a detection algorithm including a distinct algorithm feature and an episode management circuit configured to: detect a medical event from a subsequent episode using a detection algorithm corresponding to the episode characterization of the medical event episode presented for adjudication according to the one-to-one mapping between the episode characterizations and the detection algorithms. The systems received user adjudication comprising an episode characterization for an arrhythmia episode, being a characterization of a type of event that occurred such as a premature atrial contraction, rather than just a value of the signal that falls within or outside out a given sensitivity or threshold, as illustrated in figure 4 and Table 1 of the present invention. The system storing the one-to-one mapping between individual episode characterizations and detection algorithms having distinct algorithm features specifically for the corresponding characterization, wherein the episode management circuit then identifies that corresponding algorithm to the user identified characterization and processes subsequent different episodes to identify/verify the following episodes also comprise the same episode characterization that was received by the user of the first episode which was mapped to the algorithm, with distinct algorithm features corresponding to the user adjudication, being used. The system mapping and selecting a single best algorithm for identifying the type of event defined by the user given episode characterization. The system then determining a number of false positive adjudications of arrhythmia episodes of a patients using the algorithm and automatically determining an adjustment to the algorithm when a threshold number of false positives is reached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792